Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered. Claims 1-19 remain pending in the application.

Response to Amendment
Claims 13-19 are added, and claims 1-19 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed October 14, 2021.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed January 14, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kamiyama, as shown below.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama (US 20020035329 A1, published March 21, 2002), hereinafter referred to as Kamiyama.
Regarding claim 1, Kamiyama teaches an ultrasonic observation device (Fig. 1, ultrasonic diagnosis apparatus) comprising: 
a processor comprising hardware (Fig. 1, device body 11 is equated to a processor, and the different processing circuits within the device body 11 equated to hardware; see para 0036 – “The device body 11 comprises an ultrasonic transmitter unit 21, an ultrasonic receiver unit 22, a B-mode processing circuit 23, a Doppler processing circuit 24, an image processing circuit 25, an image memory circuit 26, a display part 28, a heartbeat detection unit 29, a storage medium 30, a controller 31, a network circuit 32, and a graphic circuit 33.”), 
wherein the processor is configured to, in a first period: 
receive a user operation to change a parameter of processing performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (Fig. 1; see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.” Receive a user operation to change a parameter of processing performed on ultrasound echoes is equated to receiving position information by the 
perform the processing of the ultrasonic signals based on the change to the parameter of processing to generate ultrasound images (see para. 0088 – “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Processing ultrasound signals based on change of parameter to generating images is equated to performing diagnosis/analysis protocol based on the optimal reception conditions for quantitative analysis (which depends on images)); and 
store input information of the user operation with the ultrasound images generated (see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0042 – “The image memory circuit 26 is constructed by a storage memory for storing image data.” Where the input information of the user operation (reception condition parameters corresponding to optimal analysis conditions) is stored in storage medium 30 (to be read by the controller 32)), and 
wherein the processor is configured to, in a second period: 
read a video made of the ultrasound images (see para. 0042 – “The image memory circuit 26 is constructed by a storage memory for storing image data. An operator can read out the information from this memory after diagnosis, so that a motion picture can be reproduced with use of a plurality of images.” Reading a video made of the 
perform, on the video, time intensity curve (TIC) analysis of temporal changes in signal intensities of the ultrasonic waves, the temporal changes being caused by a contrast dye administered into the subject (see para 0041 – “The image processing circuit 25 executes graphic conversion of time-based change of luminance with respect to an interested area, on the basis of an inputted image signal. The graph is called a TIC (Time Intensity Curve) and is used for quantitatively grasping the process of strengthening an echo signal in the interested area.”; see para. 0048 – “…operation of the ultrasonic diagnosis apparatus 10 will be explained with reference to FIG. 2 in case of executing a diagnosis protocol concerning quantitative analysis (TIC) using a contrast agent.”; see para. 0088 – “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where TIC analysis (diagnosis/analysis protocol) is performed on the video (motion picture of  a plurality of images based on stored changed parameters in storage medium 30)); 
extract the input information stored with  the ultrasound images (see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0087 – “…clear indication of an optimal area based on a marker corresponds to the 
control to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis (see para. 0087-0088 – “…if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”…According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 – “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations such as addition and subtraction between arbitrary curves, with respect to the plurality of curves, and an interface thereof.” Where notifying the parameter is changed is notifying the operator that imaging is changed based on the changed parameters corresponding to “optimal analysis conditions”, and displaying a result of TIC analysis is equated to making calculations of the luminance change curves and displaying the curve). 
Furthermore, regarding claim 9, Kamiyama further teaches wherein the processor is configured to extract only information that affects the ultrasound images from the input information(see para. 0084 
Furthermore, regarding claim 11, Kamiyama further teaches wherein the first period is a period for transmitting ultrasonic waves to the subject or receiving the ultrasonic waves reflected from the subject (Fig. 1; see para. 0035 – “The ultrasonic diagnosis apparatus 10 includes an ultrasonic probe 12 which serves to transmit/receive an ultrasonic signal to/from a subject…”). 
Furthermore, regarding claim 12, Kamiyama further teaches wherein the first period is a period for storing the ultrasound images (Fig. 1; see para. 0042 – “The image memory circuit 26 is constructed by a storage memory for storing image data.”). 
Furthermore, regarding claim 14, Kamiyama further teaches wherein in controlling to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation, the processor is configured to control a display to display that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying the result of the TIC analysis (see para. 0087-0088 – “…if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”…According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set 
Furthermore, regarding claim 15, Kamiyama further teaches wherein the input information includes the user operation affecting a luminance of the ultrasonic images (Fig. 1; see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0039 – “Echo signal logarithmic amplification, envelope detection processing, and the like are carried out and converted into data in which signal strength is expressed by the brightness of luminance.” So user operation (operator input of setting the transmission/reception parameters) affects the brightness of luminance of the ultrasound images). 

Regarding claim 10, Kamiyama teaches a method for operating an ultrasonic observation device (Fig. 1, ultrasonic diagnosis apparatus), the method comprising: 
in a first period: 
receiving a user operation to change a parameter of processing performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (Fig. 1; see para. 0084 – “When position information thus indicated by the operator is sent 
performing the processing of the ultrasonic signals based on the change to the parameter of processing to generate ultrasound images (see para. 0088 – “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Processing ultrasound signals based on change of parameter to generating images is equated to performing diagnosis/analysis protocol based on the optimal reception conditions for quantitative analysis (which depends on images)); and 
storing input information of the user operation with the ultrasound images generated (see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0042 – “The image memory circuit 26 is constructed by a storage memory for storing image data.” Where the input information of the user operation (reception condition parameters corresponding to optimal analysis conditions) is stored in storage medium 30 (to be read by the controller 32)), and 
in a second period: 
reading a video made of the ultrasound images (see para. 0042 – “The image memory circuit 26 is constructed by a storage memory for storing image data. An operator can read out the information from this memory after diagnosis, so that a motion picture can be reproduced with use of a plurality of images.” Reading a video made of the ultrasound images (based on stored changed parameters) is equated to reading a motion picture of a plurality of images (based on stored changed parameters in storage medium 30)); 
performing, on the video, time intensity curve (TIC) analysis of temporal changes in signal intensities of the ultrasonic waves, the temporal changes being caused by a contrast dye administered into the subject (see para 0041 – “The image processing circuit 25 executes graphic conversion of time-based change of luminance with respect to an interested area, on the basis of an inputted image signal. The graph is called a TIC (Time Intensity Curve) and is used for quantitatively grasping the process of strengthening an echo signal in the interested area.”; see para. 0048 – “…operation of the ultrasonic diagnosis apparatus 10 will be explained with reference to FIG. 2 in case of executing a diagnosis protocol concerning quantitative analysis (TIC) using a contrast agent.”; see para. 0088 – “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where TIC analysis (diagnosis/analysis protocol) is performed on the video (motion picture of  a plurality of images based on stored changed parameters in storage medium 30)); 
extracting the input information stored with  the ultrasound images (see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0087 – “…clear indication of an optimal area based on a marker corresponds to the conditions, and there can be a structure in which inside and outside of a marker area are displayed, distinguished from each other, or a structure in which the operator is notified that the present mode is being executed by indicating a text or icon on the screen.” Where extracting stored input information is equated to displaying a marker corresponding to the conditions (changed parameter) from storage medium 30); and 
controlling to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis (see para. 0087-0088 – “…if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”…According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 – “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations such as addition and subtraction between arbitrary curves, with respect to the plurality of curves, and an 
Furthermore, regarding claim 16, Kamiyama further teaches wherein the input information includes the user operation affecting a luminance of the ultrasonic images (Fig. 1; see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0039 – “Echo signal logarithmic amplification, envelope detection processing, and the like are carried out and converted into data in which signal strength is expressed by the brightness of luminance.” So user operation (operator input of setting the transmission/reception parameters) affects the brightness of luminance of the ultrasound images). 

Regarding claim 13, Kamiyama teaches a non-transitory computer-readable medium storing instructions (Fig. 1; see para. 0043 – “A storage medium 30 saves constantly image data in an image memory circuit and also stores various software programs used for an analysis program.”) that cause a 4 of 13computer to at least perform: 
in a first period: 
receive a user operation to change a parameter of processing performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (Fig. 1; see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from 
perform the processing of the ultrasonic signals based on the change to the parameter of processing to generate ultrasound images (see para. 0088 – “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Processing ultrasound signals based on change of parameter to generating images is equated to performing diagnosis/analysis protocol based on the optimal reception conditions for quantitative analysis (which depends on images)); and 
store input information of the user operation with the ultrasound images generated (see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0042 – “The image memory circuit 26 is constructed by a storage memory for storing image data.” Where the input information of the user operation (reception condition parameters corresponding to optimal analysis conditions) is stored in storage medium 30 (to be read by the controller 32)), and 
in a second period: 
read a video made of the ultrasound images (see para. 0042 – “The image memory circuit 26 is constructed by a storage memory for storing image data. An operator can read out the information from this memory after diagnosis, so that a motion picture can be reproduced with use of a plurality of images.” Reading a video made of the ultrasound images (based on stored changed parameters) is equated to reading a motion picture of a plurality of images (based on stored changed parameters in storage medium 30)); 
perform, on the video, time intensity curve (TIC) analysis of temporal changes in signal intensities of the ultrasonic waves, the temporal changes being caused by a contrast dye administered into the subject (see para 0041 – “The image processing circuit 25 executes graphic conversion of time-based change of luminance with respect to an interested area, on the basis of an inputted image signal. The graph is called a TIC (Time Intensity Curve) and is used for quantitatively grasping the process of strengthening an echo signal in the interested area.”; see para. 0048 – “…operation of the ultrasonic diagnosis apparatus 10 will be explained with reference to FIG. 2 in case of executing a diagnosis protocol concerning quantitative analysis (TIC) using a contrast agent.”; see para. 0088 – “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where TIC analysis (diagnosis/analysis protocol) is performed on the video (motion picture of  a plurality of images based on stored changed parameters in storage medium 30)); 
extract the input information stored with  the ultrasound images (see para. 0084 – “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0087 – “…clear indication of an optimal area based on a marker corresponds to the conditions, and there can be a structure in which inside and outside of a marker area are displayed, distinguished from each other, or a structure in which the operator is notified that the present mode is being executed by indicating a text or icon on the screen.” Where extracting stored input information is equated to displaying a marker corresponding to the conditions (changed parameter) from storage medium 30); and 
control to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis (see para. 0087-0088 – “…if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”…According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 – “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Takagi et al. (US 20150196281 A1, published July 16, 2015), hereinafter referred to as Takagi. 
Regarding claim 2, Kamiyama teaches all of the elements disclosed in claim 1 above. 

Whereas, Takagi, in the same field of endeavor, teaches wherein the processor is configured to control to notify operation timing at which the user operation was performed (see para. 0113 – “Further, storage of the ultrasound image is performed for a required time for the type classification. The required time varies depending on subject location. When the operator instructs that reproduction is to be stopped before the required time has passed, the ultrasound diagnostic device 100 does not perform the type classification and provides notification to the operator such as displaying a prompt to start again or a warning that classification will be imprecise.” Where user operation is equated to the operator instructing either the continuation or stopping of the storing the ultrasound images in a time series for type classification). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis, as disclosed in Kamiyama, by having the processor control to notify operation timing at which the user operation was performed, as disclosed in Takagi. One of ordinary skill in the art would have been motivated to make this modification in order to allow the operator to see the required time for classification and how much time has passed to prevent operator mistakes, as taught in Takagi (see para. 0113). 
  	Furthermore, regarding claim 3, Takagi further teaches wherein the processor is configured to control a display to display information on 2 of 13the operation timing, at which the user operation was performed, superimposed on a TIC graph area in which the result of the TIC analysis is displayed as a graph 
Furthermore, regarding claim 4, Takagi further teaches wherein the processor is configured to set, as TIC analysis range, interval between neighboring operation timings across a selected point of time in the TIC graph area (Fig. 17, where classification interval 151 (the start (one operation timing) then stopping (another operation timing) of the storing the ultrasound images in a time series for type classification) is set by the operator and superimposed on the TIC graph area; see para. 0165 – “Further, as illustrated in FIG. 17, the ultrasound diagnostic device 100 may display a TIC used in classification (inputted TIC 150), and may further display a classification interval 151 and a contribution ratio 152 corresponding to the classification interval 151. Further, the operator may change the contribution ratio 152 via the input device 118.”). 
Furthermore, regarding claim 5, Takagi further teaches wherein the processor is configured to set, as TIC analysis range, interval from start of storing till the user operation performed for first time (Fig. 6, where the TIC analysis range interval can be from start of storing (generating images S110 and storing images S111) till user decides “YES” reproduction stops at S113 (user operation performed for the first time)). 
Furthermore, regarding claim 6, Takagi further teaches wherein, according to selection made by user, the processor is configured to set, as TIC analysis range, interval from start of storing till the user operation performed for first time (Fig. 6, where the TIC analysis range interval can be from start of storing 
The motivation for claims 3-6 was shown previously in claim 2.

Regarding claim 18, Kamiyama teaches all of the elements disclosed in claim 1 above.
Kamiyama teaches control to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis, but Kamiyama does not explicitly teach controlling a speaker to indicate a user operation. 
Whereas, Takagi, in the same field of endeavor, teaches controlling a speaker to indicate a user operation (see pg. 6, para. 0116 – “Further, the display Screen generator 117 creates a notification for the operator, such as a message prompt to select the section of interest. The display device 119 displays the display image and the notification…For example, the notification may be speech or a sound to notify the operator. The speech or sound may be emitted from a speaker, etc., connected to the ultrasound diagnostic device body 101 or the display device 119.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis, as disclosed in Kamiyama, by having the processor control a speaker to indicate a user operation, as disclosed in Takagi. One of ordinary skill in the art would have been motivated to make this modification in order for the operator to have an additional indicator of a user input causing a change in a parameter of processing. 

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Chono et al. (US 20150320399 A1, published November 12, 2015), hereinafter referred to as Chono. 

Kamiyama teaches control to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis, but Kamiyama does not explicitly teach wherein the processor is configured to control to notify type of the user operation.
Whereas, Chono, in an analogous field of endeavor, teaches wherein the processor is configured to control to notify type of the user operation (Fig. 15; see para. 0074 – “When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed. For example, the display of the selected item “remeasurement computation instruction” or “remeasurement position computation instruction” is changed in color, comes into a blinking state, or the like, so as to notify the examiner that a remeasurement mode is in effect.” Where the different types of user operation are remeasurement computation instruction and remeasurement position computation instruction). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis, as disclosed in Kamiyama, by having the processor control to notify type of the user operation, as disclosed in Chono. One of ordinary skill in the art would have been motivated to make this modification in order to notify the operator when the remeasurement computation instruction and/or the remeasurement position computation instruction is in effect, as taught in Chono (see para. 0075). 
 	Furthermore, regarding claim 8, Kamiyama further teaches wherein the processor is configured to notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying the result of the TIC analysis (see para. 0087-0088 – “…if the method is executed, it is preferable to include a device for notifying the operator that photographing 
	Chrono further teaches wherein the processor is configured to notify that the parameter of processing performed on the ultrasonic signals was changed by the type of the user operation (Fig. 15; see para. 0074 – “When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed. For example, the display of the selected item “remeasurement computation instruction” or “remeasurement position computation instruction” is changed in color, comes into a blinking state, or the like, so as to notify the examiner that a remeasurement mode is in effect.” Where the different types of user operation are remeasurement computation instruction and remeasurement position computation instruction).
	The motivation for claim 8 was shown previously in claim 7.

	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Park et al. (US 20160157824 A1, published June 9, 2016), hereinafter referred to as Park. 

Kamiyama teaches input information of the user operation, but Kamiyama does not explicitly teach wherein the input information includes at least the user operation of either changing the contrast or changing the gain. 
Whereas, Park, in an analogous field of endeavor, teaches wherein the input information includes at least the user operation of either changing the contrast or changing the gain (Fig. 10; see para. 0140 – “In operation S130, the ultrasound image providing apparatus 200 (300) may perform control to update and dis play the gain setting window, based on the user input.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user operation, as disclosed in Kamiyama, by having the user operation of changing the gain, as disclosed in Park. One of ordinary skill in the art would have been motivated to make this modification in order to easily compensate for the sensitivity of an ultrasound image, as taught in Park (see para. 0006). 
 
Regarding claim 19, Kamiyama teaches all of the elements disclosed in claim 10 above.
Kamiyama teaches input information of the user operation, but Kamiyama does not explicitly teach wherein the input information includes at least the user operation of either changing the contrast or changing the gain. 
Whereas, Park, in an analogous field of endeavor, teaches wherein the input information includes at least the user operation of either changing the contrast or changing the gain (Fig. 10; see para. 0140 – “In operation S130, the ultrasound image providing apparatus 200 (300) may perform control to update and dis play the gain setting window, based on the user input.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user operation, as disclosed in Kamiyama, by having the user . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akaki et al. (US 7883467 B2, published February 8, 2011) discloses an ultrasound imaging system that notifies the user a change in operation of the system based on the input of the user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793